         Case 2:19-cv-00685-WSS Document 35 Filed 12/02/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA


 STORE CAPITAL ACQUISITIONS, LLC, a
 Delaware limited liability company and
 STORE MASTER FUNDING XIII, LLC, a
 Delaware limited liability company,

                Plaintiffs,                           Civil Action No. 2:19-cv-685

 v.                                                   Hon. William S. Stickman IV

 5171 CAMPBELLS LAND CO., INC., a
 Pennsylvania corporation, WILLIAM
 KANE, FRANK KANE, and RON
 LINABURG,

                Defendants.


      ORDER SCHEDULING INITIAL CASE MANAGEMENT CONFERENCE

       This order sets forth the date and time for the Initial Case Management Conference as

well as the dates for compliance with three requirements in preparation.

       The Initial Case Management Conference pursuant to Federal Rule of Civil Procedure 16

and Local Civil Rule 16.1 is hereby set for January 27, 2020 at 10:30 a.m. in Courtroom 9B. It

is not required that lead counsel for the parties attend, nor is it required that any named party

attend. However, counsel shall obtain full settlement authority prior to the conference and must

be prepared to discuss settlement of the case and alternative dispute resolution options in detail.

All pending motions are subject to argument and disposition at the conference. Clients and

insurance carrier representatives must be available by telephone.

       Aside from initial disclosures, see Fed. R. Civ. P. 26(a)(1)(A), no formal written

discovery may be served prior to the Initial Case Management Conference, absent leave of court.




                                                  1
            Case 2:19-cv-00685-WSS Document 35 Filed 12/02/19 Page 2 of 2



       Counsel of record and all unrepresented parties are jointly responsible to ensure

completion of the following three requirements in preparation:

       1.       By January 6, 2020, counsel of record for the parties and all unrepresented

                parties must confer either in person, over the phone, or by videoconference to

                “consider the nature and basis of their claims and defenses and the possibilities

                for promptly settling or resolving the case; make or arrange for the disclosures

                required by Rule 26(a)(1); discuss any issues about preserving discoverable

                information; and develop a proposed discovery plan.” Fed. R. Civ. P. 26(f)(2).

       2.       By January 13, 2020, the parties must jointly file a Rule 26(f) Report in the

                format set forth in Appendix 16.1.A to the Local Civil Rules.

       3.       By January 13, 2020, the parties must jointly file a stipulation selecting an

                Alternative Dispute Resolution (ADR) process using the fillable form available

                from the Court’s website at

                https://www.pawd.uscourts.gov/sites/pawd/files/ADRSTIP-APRIL2017-w.pdf



                                                      BY THE COURT:


December 2, 2019                                      /s/ William S. Stickman IV
Date                                                  WILLIAM S. STICKMAN IV
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
